  Case 16-34837         Doc 39     Filed 03/05/19 Entered 03/05/19 09:41:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-34837
         KOREY RUSSELL
         SHEENA HUNTER
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2016.

         2) The plan was confirmed on 02/09/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/19/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-34837        Doc 39      Filed 03/05/19 Entered 03/05/19 09:41:41                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $7,268.53
        Less amount refunded to debtor                       $1,300.89

NET RECEIPTS:                                                                                   $5,967.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,357.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $280.11
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,637.11

Attorney fees paid and disclosed by debtor:                $643.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN FAMILY INSURANCE      Unsecured           0.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS            Unsecured         329.40           NA              NA            0.00       0.00
CARMAX AUTO FINANCE            Unsecured      8,116.00            NA              NA            0.00       0.00
CARMAX AUTO FINANCE            Secured        8,900.00     16,889.97              NA            0.00       0.00
CCI                            Unsecured         844.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      2,000.00       2,147.20        2,147.20           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      1,000.00            NA              NA            0.00       0.00
CNAC GLENDALE HEIGHTS          Unsecured      2,008.00            NA              NA            0.00       0.00
CNAC GLENDALE HEIGHTS          Secured        3,125.00            NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
Convergent Outsourcing         Unsecured         463.01           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP           Unsecured         151.00           NA              NA            0.00       0.00
DIVERSIFIED CONSULTANTS INC    Unsecured         298.00           NA              NA            0.00       0.00
ECMC                           Unsecured           0.00           NA              NA            0.00       0.00
ECMC                           Unsecured           0.00           NA              NA            0.00       0.00
GM FINANCIAL                   Unsecured     15,336.00     15,336.01        15,336.01           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured            NA         509.00          509.00           0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY Unsecured      8,000.00       7,118.50        7,118.50           0.00       0.00
IL DEPT OF REVENUE             Priority          173.00        176.36          176.36          53.95       0.00
IL DEPT OF REVENUE             Unsecured            NA          47.30           47.30           0.00       0.00
IL DEPT OF REVENUE             Unsecured            NA         202.00          202.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         250.00           NA              NA            0.00       0.00
ILLINOIS SECRETARY OF STATE    Unsecured           0.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       3,687.00       6,464.11        6,464.11      2,276.58        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA         938.28          938.28           0.00       0.00
MARK D HOWARD LAW OFFICES      Unsecured      4,081.26            NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          56.00           NA              NA            0.00       0.00
NICOR GAS                      Unsecured         500.00           NA              NA            0.00       0.00
ORDOWER & ORDOWER PC           Unsecured      1,128.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured            NA       2,459.63        2,459.63           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-34837        Doc 39        Filed 03/05/19 Entered 03/05/19 09:41:41                     Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim         Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted      Allowed         Paid          Paid
POWERS & MOON                     Unsecured      2,063.00              NA           NA             0.00        0.00
RENT RECOVERY SOL                 Unsecured      1,817.00              NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         600.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         600.00        1,133.50     1,133.50            0.00        0.00
SW CREDIT SYSTEMS INC             Unsecured         297.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured      8,014.00              NA           NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured      6,843.00              NA           NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured      5,894.00              NA           NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured      3,750.00              NA           NA             0.00        0.00
US DEPT OF ED/GLELSI              Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF EDUCATION              Unsecured           0.00      25,021.67     25,021.67            0.00        0.00
US DEPT OF EDUCATION              Unsecured           0.00             NA           NA             0.00        0.00
VILLAGE OF BELLWOOD               Unsecured         500.00             NA           NA             0.00        0.00
VILLAGE OF ELK GROVE              Unsecured         973.83             NA           NA             0.00        0.00
VILLAGE OF MAYWOOD PARKING        Unsecured         200.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00                 $0.00               $0.00
      Mortgage Arrearage                                         $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                    $0.00                 $0.00               $0.00
      All Other Secured                                          $0.00                 $0.00               $0.00
TOTAL SECURED:                                                   $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                  $0.00              $0.00                  $0.00
       All Other Priority                                    $6,640.47          $2,330.53                  $0.00
TOTAL PRIORITY:                                              $6,640.47          $2,330.53                  $0.00

GENERAL UNSECURED PAYMENTS:                              $54,913.09                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-34837         Doc 39      Filed 03/05/19 Entered 03/05/19 09:41:41                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $3,637.11
         Disbursements to Creditors                             $2,330.53

TOTAL DISBURSEMENTS :                                                                        $5,967.64


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
